Citation Nr: 0800822	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral 
sensorineural hearing loss disability.

2.  Entitlement to service connection for migraines.

3.  Entitlement to service connection for scars on the right 
temple and right leg. 

4.  Entitlement to service connection for a low back 
diasability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served in the Army, National Guard and Army 
Reserves.  The personnel records and DD-214s indicate his 
active service periods include: October 1969 to May 1970, 
October 1981 to July 1989 and February 1991 to May 1991.  
There are additional periods of service which have not yet 
been verified.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted in the Introduction, the veteran served in the Army, 
Army National Guard, and Army Reserves.  It is unclear from 
the current records on file what parts of the interim periods 
were ACDUTRA or INACDUTRA, if any.  (There is a print out 
from DARP on file but it is unclear whether it completely 
delineates the veteran's service dates.)  On remand, confirm 
the exact dates of the veteran's active duty, ACDUTRA and 
INACDUTRA.

The veteran's service medical records are currently 
incomplete.  The RO requested records for the time periods of 
October 1981 to July 1989 and February 1991 to May 1991.  The 
veteran's DD-214 also indicates prior active service from 
October 1969 to May 1970 as a medical corpsman where he 
earned his parachute badge.  The records from this time 
period are relevant as they may verify what, if any, injuries 
the veteran sustained as a result of his parachuting duties.  
The RO should attempt to obtain any and all medical records 
the Army Reserves and Army National Guard may have in their 
possession.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are considered part of the record on 
appeal since they are within VA's constructive possession).  

Hearing Loss

The veteran alleges his hearing loss began in service due to 
exposure to loud noises, including aircraft and firearms.  
His DD-214 indicates his MOS was a nurse, but he did earn 
badges in rifles, grenades and parachuting.  

The veteran's service medical records indicate some evidence 
that his hearing acuity deteriorated during his military 
service.  The veteran underwent VA audiometric testing in May 
2004 and was diagnosed as having bilateral sensorineural 
hearing loss.  In regards to relevant history, the 
audiologist noted the veteran's military service noise 
exposure as well as post-service occupational noise exposure 
(factory).  A specific nexus opinion, however, was not 
rendered. Accordingly, a VA examination is indicated to 
provide an opinion with regard to the etiology of the 
veteran's current hearing loss.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).

Headaches, Scars and Back

The veteran alleges all of these conditions are due to a 1971 
parachuting injury.  The veteran's personnel records verify 
the veteran was a parachutist for part of his service, to 
include the 1971 time frame.  The service medical records on 
file do not verify any parachuting-related injuries.

Rather, the service medical records indicate the veteran 
suffered an injury in June 1974 during his Army Reserves 
duty.  At that time, for unknown reasons, the veteran lost 
consciousness and fell directly on a concrete floor hitting 
his head on the right side.  He was treated for right temple 
contusions and given x-rays, where no skull fracture was 
appreciated.  Currently, the veteran has been diagnosed with 
migraines and various low back conditions, to include 
spondylosis, herniated disc and radiculopathy.  There are no 
current records that are indicative of any complaints, 
treatments or diagnoses of any scars, but it is acknowledged 
that the veteran's scar complaints are somewhat consistent 
with his 1974 fall. 

Again, aside from personnel records confirming the veteran's 
parachuting duties, the 1974 injury is the only "fall" 
injury currently verified in the veteran's service medical 
records.  Although it is not the claimed injury related to 
the veteran's conditions, it must be considered as a possible 
theory for service connection of these various conditions.  
As such, VA examinations are indicated to ascertain the 
likely etiology of any current headaches, back conditions and 
scars.  Id.

The Board also notes that with regard to the low back 
disability, the RO has not issued a proper Statement of the 
Case (SOC) on the claim.  The veteran filed a Notice of 
Disagreement in May 2004 for, among other things, his low 
back claim.  A November 2004 SOC correctly identified the low 
back condition as a claim on appeal, but mistakenly discussed 
the veteran's previously claimed bilateral knee conditions in 
the analysis.  The veteran, presumably unaware of the error, 
proceeded to perfect his appeal by filing his substantive 
appeal in January 2005.  After all relevant development is 
complete, the RO should ensure that the low back disability, 
along with the other claims mentioned here, is specifically 
addressed and adjudicated in a Supplemental Statement of the 
Case (SSOC).

The RO should also take this opportunity to obtain any and 
all recent VA outpatient treatment records from May 2004 to 
the present. 

Accordingly, the case is REMANDED for the following action:

1.  Confirm the veteran's Army, Army 
National Guard and Army Reserves service 
dates, to include periods of ACDUTRA and 
INACDUTRA and obtain any missing medical 
records from the National Guard Bureau, 
Army Reserves or National Personnel 
Records Center (NPRC) or any other 
appropriate agency for his military 
service.  All efforts to obtain these 
records should be fully documented, and 
the various agencies must provide a 
negative response if records are not 
available.

2.  Obtain the veteran's medical records 
regarding any hearing loss, headaches, 
scars and low back problems from the VA 
Medical Center in Dayton, Ohio from May 
2004 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After the above evidence is obtained, 
to the extent available, schedule the 
veteran for appropriate VA examinations for 
his claimed bilateral sensorineural hearing 
loss, migraines, scars and low-back 
conditions.  The physicians should provide 
an opinion as to whether it is at least as 
likely as not that any current hearing 
loss, migraines, scars or low back 
condition occurred during a period active 
duty, or ACDUTRA/INACDUTRA.  To assist the 
examiner in addressing this question, 
provide he/she with a list of all of the 
veteran's periods of ACDUTRA/INACDUTRA.  
Only service during active duty, ACDUTRA, 
or INACDUTRA should be noted.  A complete 
rationale for any and all opinions provided 
must be made.

In regard to his hearing loss, the examiner 
should specifically comment on whether the 
veteran's current bilateral sensorineural 
hearing loss is due to in-service noise 
trauma versus post-service occupational 
noise exposure and whether his hearing loss 
began during active service.  The examiner 
should resolve all conflicting medical 
evidence, to include the April 1991 and May 
1993 service medical examinations.

In regard to his headaches, scars and low-
back conditions, the examiner should 
comment whether any condition found is 
related to his 1974 head injury, his duties 
as a paratrooper or any confirmed 
parachuting injury.  

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, resolving any 
conflicting medical opinions rendered. 

It would be helpful if the examiners would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

4.  The RO should then readjudicate the 
veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.   
The claims must be afforded expeditious treatment.


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

